         Case 1:21-cv-00322-CM Document 114 Filed 07/15/21 Page 1 of 1




                        UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF NEW YORK



  PEOPLE OF THE STATE OF NEW
  YORK,

                              Plaintiff,

             v.
                                                   CIVIL ACTION NO. 1:21-CV-00322

  CITY OF NEW YORK, et al,                         NOTICE OF APPEARANCE

                            Defendants.




       PLEASE TAKE NOTICE that Colleen K. Faherty, duly admitted to practice in this court,

hereby appears in this action on behalf of the plaintiff the PEOPLE OF THE STATE OF NEW

YORK. Please direct all further correspondence and/or electronic notices to the undersigned.
Dated: New York, New York
       July 15, 2021
                                                          LETITIA JAMES
                                                          Attorney General of the
                                                           State of New York
                                                          Attorney for the Plaintiff People of
                                                          the State of New York

                                                           By:

                                                        /s/ Colleen K. Faherty_________
                                                            Colleen K. Faherty (CF3855)
                                                            Assistant Attorney General
                                                            28 Liberty Street, 18th Floor
                                                            New York, New York 10005
                                                            P: 212.416.6046
                                                            F: 212.416.6009
                                                            Colleen.Faherty@ag.ny.gov

To:    Counsel of record (via ECF)
